Title: From George Washington to Major General Johann Kalb, 23 October 1778
From: Washington, George
To: Kalb, Johann


          
            Sir
            Head Quarters Fredericksbg 23d October 1778
          
          The Quarter Master General has an immediate occasion for 250 Men with a proper number of Officers to assist in getting forage down the North River while the Navigation is open. You are to furnish that number from the two Maryland Brigades and put them under the direction of Colo. Hay Deputy Qr Mr Genl who will assign them to their posts and duties. The fatigue will be extraordinary and the Qr Master 
            
            
            
            General will for that reason make them some allowance. He desires as many of the Men and Officers as possible may be such as have been used to go by water. I am &c.
          
          p.s. 20 Carpenters and 20 Masons are also wanted. If that number or any part of them can be procured from your division be pleased to furnish them to Colo. Hay.
          
        